Citation Nr: 0907022	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  97-13 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder, claimed as avascular necrosis.

2.  Entitlement to service connection for a right hip 
disorder, claimed as avascular necrosis. 

3.  Entitlement to service connection for a cervical spine 
disorder secondary to a service-connected low back 
disability, lumbosacral myofascial syndrome with traumatic 
arthritis and herniated nucleus pulposus.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome also secondary to the service-connected low 
back disability.

5.  Entitlement to a rating higher than 40 percent for the 
low back disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970.  He later served on Active Duty for Training (ACDUTRA) 
in the Puerto Rico National Guard and the Florida Army 
National Guard from January 1979 to November 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In December 2004, the Board remanded this case to the RO for 
additional development and consideration.  A rating decision 
in October 2007, on remand, granted service connection for 
tinea cruris (claimed as a rash and skin spots), a claim that 
had been on appeal to the Board.  And the Veteran did not 
separately appeal either the initial disability rating or 
effective date assigned for that condition, so that claim is 
no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and/or the effective date).



The Board received additional evidence in support of the 
Veteran's remaining claims in January 2008, and in a May 2008 
letter his representative waived the right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).  In August 2008, pertinent 
evidence was also forwarded to the Board through a 
congressional representative's office, without a waiver of 
initial RO consideration.  But in this decision, after 
reopening the claim concerning the right hip, the Board is 
remanding all of the Veteran's claims to the RO via the 
Appeals Management Center (AMC) for further development 
before readjudicating these claims on the merits.  So the AMC 
will have the opportunity to consider this additional 
evidence after completing the additional development on 
remand.


FINDINGS OF FACT

1.  A July 1994 rating decision denied the Veteran's claim 
for service connection for a right hip disorder, and he did 
not appeal that decision.  That was the last final 
disallowance of the claim.

2.  However, there is additional evidence since that decision 
that is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of his claim for service connection for a 
right hip disorder.


CONCLUSIONS OF LAW

1.  The July 1994 decision that that denied service 
connection for a right hip disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With respect to new-and-material evidence claims, the 
Veterans Claims Assistance Act (VCAA) requires notice of the 
evidence needed to reopen the claim - including specifying 
the reasons for the prior final denial, as well as the 
evidence needed to establish the underlying benefit sought, 
service connection.  See also Kent v. Nicholson, 20 Vet. 
App.1 (2006).  See, too, VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006) (wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial).

Here, though, since the Board is reopening the Veteran's 
claim of service connection for a right hip disorder, 
regardless, there is no need to discuss whether there has 
been compliance with Kent because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; see 
also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, since, after reopening the claim, the Board is 
directing further development before readjudicating the claim 
on the underlying merits, the Board also need not determine 
whether there has been compliance with the remaining notice-
and-duty-to-assist requirements of the VCAA until completion 
of the additional development on remand.  

II.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Right Hip Disorder

Irrespective of the RO's determination as to whether there is 
new and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on the underlying merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The initial denial of service connection for a right hip 
disorder was in an October 1992 rating decision.  The RO 
determined the Veteran's right hip necrosis was unrelated to 
his period of service as a National Guardsman.

In December 1992, the Veteran again claimed entitlement to 
service connection for a right hip disorder.  And in a July 
1994 rating decision, the RO confirmed the prior 1992 denial 
of his claim, noting a military physical evaluation board had 
concluded that his right hip avascular necrosis had existed 
prior to his military service, and that it had not been 
permanently aggravated by his service.  The RO therefore 
determined the evidence did not indicate the Veteran's right 
hip disorder was incurred or aggravated during service.  He 
was notified of that denial in July 1994, and he did not 
appeal.  So that decision is final and binding on him based 
on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in May 
1996.

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The most recent 
final and binding denial of the claim was in July 1994, so 
that marks the starting point for determining whether there 
is new and material evidence.

If there is new and material evidence, then the claim will be 
reevaluated on the underlying merits, but only after ensuring 
the duty to assist the claimant under 38 U.S.C.A. § 5107(a) 
has been fulfilled.



For petitions to reopen, as here, filed prior to August 29, 
2001, new and material evidence is defined by VA regulation 
as evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  See 
also 66 Fed. Reg. 45620- 45632 (August 29, 2001).

The additional evidence that has been received since the 
prior final and binding July 1994 decision includes numerous 
medical records, but most importantly, a December 2007 
statement from a private physician indicating the avascular 
necrosis affecting the veteran's right hip is associated with 
his military service.  Also, in a January 2008 statement a 
private physician concluded the right hip necrosis is more 
specifically a consequence of the Veteran's Florida Army 
National Guard duty in 1991.

When making the determination of whether evidence is 
material, the "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

This additional medical evidence, received since the July1994 
denial of the claim, suggests a correlation between the 
Veteran's right hip avascular necrosis and a period of his 
active military service, more specifically, a period of 
ACDUTRA.  So this evidence addresses critical components of 
service connection, namely, proof of current disability and 
evidence suggesting a linkage between this current disability 
and the Veteran's military service.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  This evidence is new since it has 
not been previously considered and, therefore, is neither 
cumulative nor redundant.  It also is material since it 
suggests a relationship to the Veteran's military service 
and, thus, is so significant that it must be considered in 
order to fairly decide the merits of his claim.  38 C.F.R. § 
3.156(a ) (2001).

Accordingly, the petition to reopen the claim is granted.  38 
U.S.C.A. § 5108.  The appeal is granted to this extent, and 
this extent only, subject to the further development on 
remand.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a right hip disorder - inclusive 
of avascular necrosis, is reopened.  To this extent, the 
appeal is granted.


REMAND

As mentioned, in a December 2007 statement a private 
physician opined that the Veteran's avascular necrosis was 
associated with his military service.  And in a January 2008 
statement another private physician opined essentially the 
same thing, that this condition is etiologically related to 
his period of ACDUTRA in 1991, in particular.  This physician 
pointed out the most frequent cause of avascular necrosis of 
the hip in young people is trauma, also noting he had 
reviewed the Veteran's records, including his medical 
records, and citing medical literature on the matter.  This 
is medical evidence that clearly supports the Veteran's 
claim.  However, this evidence is in stark contrast with the 
September 1992 findings of the military physical evaluation 
board, which, instead, determined the Veteran's right hip 
disability had pre-existed his military service and had not 
been aggravated by his service.  So additional medical 
comment is needed to resolve these conflicting opinions 
concerning the etiology of the Veteran's right hip disorder 
in terms of whether it is attributable to his military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Also with respect to the issue of entitlement to service 
connection for bilateral carpal tunnel syndrome, at a 
December 2006 VA peripheral nerves examination the evaluating 
physician opined that the Veteran's bilateral carpal tunnel 
syndrome was more likely related to the chronic use of 
crutches prescribed for his hip problem.  In consideration of 
that medical opinion, the issue of service connection for 
bilateral carpal tunnel syndrome is therefore inextricably 
intertwined with the claim concerning the right hip.  See, 
e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered; VA adjudicators should avoid piecemeal adjudication 
of claims like this with common parameters).  See, too, 
38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (indicating secondary service connection is 
permissible for disability that his proximately due to, the 
result of, or chronically aggravated by a service-connected 
condition).

The Veteran's claims on appeal also include his purported 
entitlement to service connection for a cervical spine 
disorder secondary to his already 
service-connected low back disability, lumbosacral myofascial 
syndrome with traumatic arthritis and a herniated nucleus 
pulposus.  Concerning this, among his assertions is that his 
cervical spine disorder worsened during his period of service 
in the Florida Army National Guard.  In this regard, the 
Board is obligated to address all issues that are reasonably 
raised from a liberal reading of the record and to identify 
all potential theories of entitlement to a benefit under the 
laws or regulations.  See EF v. Derwinski, 1 Vet App 324 
(1991).  See, too, Verdon v. Brown, 8 Vet. App. 529, 533 
(1996) and Brannon v. West, 12 Vet. App. 32 (1998).

Medical evidence of record indicates the Veteran sustained a 
cervical fracture in 1973.  Therefore, a cervical spine 
disorder is, in fact, shown to have pre-existed his ACDUTRA 
or Inactive Duty Training (INACDUTRA) service in the Puerto 
Rico and Florida Army National Guard that began in early 
1979.  Yet, while secondary service connection of a cervical 
spine disorder was addressed at a July 2005 VA medical 
examination of the spine, service connection based on 
aggravation of the pre-existing cervical disorder during 
ACDUTRA or INACDUTRA was not.  So to properly consider 
service connection based on this alternative theory of 
aggravation of a pre-existing condition, further clinical 
development is necessary.  

A very lengthy delay in obtaining relevant records has 
prolonged the adjudication of this appeal, and for that the 
Board apologizes.  An unfortunate consequence of this long 
delay, specifically regarding the claim for a rating higher 
than 40 percent for the low back disability, is that more 
current medical information is needed to assess the present 
severity of this disability since the Veteran's last VA 
compensation examination for this disability was in July 
2005, so more than three and a half years ago.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when a veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating);  see, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

A preliminary review of the file also reveals the Veteran has 
not been provided sufficient notice to comply with the 
Veterans Claims Assistance Act (VCAA).  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (indicating that, in an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, he must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  


Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant.  The Veteran must be provided 
this Vazquez notice before deciding that part of his appeal.

Lastly, in the Board's December 2004 decision, it was 
mentioned the record did not include the exact dates for the 
Veteran's periods of National Guard service from 1979 to 
1992.  Since that time numerous documents have been 
associated with the record concerning his National Guard 
service, which may constitute substantial compliance with the 
Board's remand request.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
However, review of the record shows no specific document from 
the appropriate service entity verifying the Veteran's dates 
of service.  While it appears he had either ACDUTRA or 
INACDUTRA during pertinent periods, verification of service 
dates may indeed be helpful.  

Accordingly, thise case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran VCAA notice to comply 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  See also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2008).

2.  Contact the Puerto Rico and/or Florida 
Army National Guard and request evidence 
verifying the dates of the Veteran's 
active duty, ACDUTRA, and INACDUTRA.  
Associate all evidence obtained with the 
claims file for consideration in this 
appeal.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his right hip and 
cervical spine disorders. It is essential 
that the examiner designated to conduct 
this examination review the claims file, 
including a complete copy of this remand 
and the service treatment records, for the 
pertinent medical and other history. The 
examiner should perform all necessary 
diagnostic testing and evaluation.  
Following a review of the Veteran's claims 
file and completion of the examination, 
the examiner must:

a) Indicate whether it is at least 
as likely as not (50 percent 
likelihood or greater) the 
Veteran's right hip disorder had 
its onset during a period of the 
Veteran's active duty, ACDUTRA, or 
INACDUTRA, to include especially a 
period of such service in March 
1991.

b) If the Veteran's right hip 
disability is found, instead, to 
have clearly and unmistakably 
pre-existed his military service 
(either his active duty, ACDUTRA, 
or INACDUTRA), then the examiner 
should indicate whether this 
disorder also clearly and 
unmistakably was not chronically 
(meaning permanently) aggravated by 
the Veteran's military service 
beyond its natural progression - 
again to include during his period 
of service in March 1991.  

The examiner must discuss the 
rationale of his or her opinions, 
whether favorable or unfavorable, 
including addressing the 
December 2007 and January 2008 
private physician's opinions on the 
matter. 

c) The same determination is needed 
concerning the claimed cervical 
spine disorder - that is, whether 
it, too, clearly and unmistakably 
pre-existed the Veteran's military 
service (either his active duty, 
ACDUTRA or INACDUTRA) and whether 
it clearly and unmistakably was not 
aggravated by the Veteran's service 
beyond its natural progression.

The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

4.  Also schedule the Veteran for an 
appropriate VA examination to determine the 
current severity and all manifestations 
(orthopedic and neurologic) of his service-
connected low back disability - lumbosacral 
myofascial syndrome with traumatic arthritis 
and herniated nucleus pulposus.  The claims 
file must be made available to the examiner 
for review of the pertinent medical and 
other history.  All necessary diagnostic 
testing, and evaluations should be 
completed.  All manifestations of current 
disability should be described in detail, 
including all orthopedic and neurologic 
residuals found to result from the service-
connected low back disability. The examiner 
should specifically respond to the following 
questions:

		 a).	Does the Veteran have 
incapacitating episodes?  Note:  
an "incapacitating episode" 
is defined as a period of acute 
signs and symptoms due to the low 
back disability requiring bed rest 
prescribed by a physician and 
treatment by a physician).  If 
there are incapacitating episodes, 
then also indicate the frequency 
and duration of them in the past 
12 months?

		 b).	What is the Veteran's lumbar 
range of motion (on forward 
flexion, backward extension, left 
and right lateral flexion, and 
left and right rotation)?

		c).	Is there any objective 
evidence of functional loss - 
including additional limitation of 
motion, due to pain, weakened or 
excess movement, premature or 
excess fatigability, or 
incoordination, including during 
prolonged, repetitive use or when 
the Veteran's symptoms are most 
problematic ("flare ups")?

		d).	If there is ankylosis, 
favorable or unfavorable?

 	e).	What are the orthopedic 
versus neurologic manifestations 
of the low back disability? 
Concerning the latter, does the 
Veteran have associated lower 
extremity radiculopathy or sciatic 
neuropathy.

5. Then readjudicate the Veteran's claims in 
light of the additional evidence, including 
the evidence received at the Board in August 
2008.  If the claims remain denied, send him 
an appropriate supplemental statement of the 
case and give him an opportunity to respond 
to it before returning the files to the 
Board for further appellate consideration of 
the claims.



The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


